IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


NORTH CHESTNUT HILL NEIGHBORS, : No. 264 EAL 2014
INC. AND NORTHWEST-WISSAHICKON :
CONSERVANCY, INC.,             : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
               Petitioners     :
                               :
                               :
           v.                  :
                               :
                               :
CHESTNUT HILL COLLEGE, INC.,   :
                               :
               Respondent      :


                                     ORDER


PER CURIAM

     AND NOW, this 8th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.